Case 6:21-cr-00001-NKM Document 319 Filed 09/16/21 Page 1 of 11 Pageid#: 1159




                      UNITED STATES DISTRICT COURT                                          9/16/2021
                      WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION


                                                           CASE NO. 6:21-cr-00001
  UNITED STATES OF AMERICA

                            v.
                                                           MEMORANDUM OPINION &
                                                           ORDER
  RICKY DONNELL ABNER,

                                   Defendant.
                                                           JUDGE NORMAN K. MOON


       On January 26, 2021, DEA agents executed a search warrant at the residence of

Defendant Ricky Donnell Abner in Charlotte, North Carolina. Dkt. 1 ¶ 25; Dkt. 133 at 1; Dkt.

174 at 1. Law enforcement discovered six firearms and what appeared to be a kilogram of

cocaine; they also found a vehicle on the premises with a hidden compartment containing two

more kilograms of cocaine. Dkt. 1 at 10. Law enforcement detained Abner in handcuffs during

the search, and he admitted to storing drugs for Jermel Storey. Dkt. 1 ¶ 27. After obtaining an

arrest warrant via criminal complaint from the Western District of Virginia, law enforcement

placed Abner under arrest. Dkt. 149 at 7.

       Abner filed a motion to suppress statements he made to law enforcement officers while

handcuffed and detained in his house during the execution of the search warrant. Dkt. 133. The

Government opposes the motion. Dkts. 149, 181. Abner argues that his confession should be

suppressed because he was not given warnings pursuant to Miranda v. Arizona, 384 U.S. 436

(1966), before making self-incriminating statements to law enforcement. Dkt. 167 at 2. The

Government maintains that Abner was Mirandized before law enforcement took his statements.

Dkt. 181 at 1–2.


                                                1
Case 6:21-cr-00001-NKM Document 319 Filed 09/16/21 Page 2 of 11 Pageid#: 1160




       Having considered the full record, including evidence provided at a suppression hearing,

the Court concludes that the Government has established by a preponderance of the evidence that

law enforcement did not obtain Abner’s statements in violation of Miranda. Accordingly, the

Court will deny Abner’s first motion to suppress based on a Fifth Amendment violation, and

Abner’s post-arrest statements will be admissible at trial.

                                  I.      LEGAL STANDARD

       Whether Abner’s confession should be suppressed based on a violation of his Fifth

Amendment right against self-incrimination hinges on when law enforcement informed him of

those rights under Miranda. In his reply memorandum supporting his first motion to suppress,

Abner maintains that law enforcement did not provide him with Miranda warnings “until he had

incriminated himself in response to agents’ questions,” and that none of his statements are

therefore admissible. Dkt. 167 at 3. The Government disputes this, asserting that law

enforcement “properly advised [Abner] of his rights, pursuant to Miranda” and “then

interviewed him.” Dkt. 149 at 2, 4.

       The Fifth Amendment provides that “[n]o person . . . shall be compelled in any criminal

case to be a witness against himself.” U.S. Const., Amend. V. To safeguard this right, the

Supreme Court “adopted a series of procedural rules that must be followed during custodial

interrogations” in Miranda, 384 U.S. at 444. “A confession made during a custodial interrogation

will be suppressed unless police advise the defendant of his rights under Miranda[,] . . . and the

defendant knowingly, intelligently, and voluntarily waives those rights.” United States v.

Giddins, 858 F.3d 870, 879 (4th Cir. 2017).

       Under certain circumstances, a defendant’s “initial, unwarned statements [may] render[]

involuntary the statements [the defendant] made after receiving and waiving Miranda rights.”


                                                 2
Case 6:21-cr-00001-NKM Document 319 Filed 09/16/21 Page 3 of 11 Pageid#: 1161




United States v. Mashburn, 406 F.3d 303, 306 (4th Cir. 2005). If a law enforcement officer

“intentionally withhold[s] Miranda warnings from suspect, question[s] the suspect until securing

a confession; then obtain[s] a waiver of Miranda rights from the suspect and cover[s] the same

material using leading questions,” id. at 307 (citing Missouri v. Seibert, 542 U.S. 600, [] (2004)

(plurality opinion)), then “postwarning statements related to the substance of the prewarning

statements must be excluded unless curative measures are taken before the postwarning

statements are made,” id. at 309 (citing Seibert, 542 U.S. at 2616 (Kennedy, J., concurring in the

judgment)). But if a law enforcement officer’s failure to convey Miranda warnings to the

defendant before asking questions was not deliberate or intentional, then “[t]he admissibility of

postwarning statements is governed by” Oregon v. Elstad, 470 U.S. 298 (1985). Mashburn, 406

F.3d at 309. In Elstad, the Supreme Court held that “absent deliberately coercive or improper

tactics in obtaining the initial statement, the mere fact that a suspect has made an unwarned

admission does not warrant a presumption of compulsion” regarding any postwarning statement.

Mashburn, 406 F.3d at 309 (quoting Elstad, 470 U.S. at 314). Instead, “the relevant inquiry is

whether, in fact, the second statement was also voluntarily made.” Id. (quoting Elstad, 470 U.S.

at 318).

       Generally, the defendant moving to suppress evidence bears the burden of

proof. See United States v. Dickerson, 655 F.2d 559, 561 (4th Cir. 1981). “Once the defendant

establishes a basis for his motion to suppress, the burden shifts to the government to prove the

admissibility of the challenged evidence by a preponderance of the evidence.” United States v.

Gualtero, 62 F. Supp. 3d 479, 482 (E.D. Va. 2014) (citing United States v. Matlock, 415 U.S.

164, 177 n.14 (1974)). Thus, when a defendant moves to suppress his statements on the basis that

the statements were obtained in violation of Miranda, “the government bears the burden of


                                                 3
Case 6:21-cr-00001-NKM Document 319 Filed 09/16/21 Page 4 of 11 Pageid#: 1162




establishing by a preponderance of the evidence that the statement was not obtained in violation

of Miranda.” United States v. Jones, No. 3:17-cr-71, 2018 WL 935396, at *19 (E.D. Va. Feb. 16,

2018) (citing Colorado v. Connelly, 479 U.S. 157, 168 (1986)).

                        II.     EVIDENCE AND FINDINGS OF FACT

       “Motions to suppress fall into the class of issues that are decided by the court and not the

jury,” and “[i]n the course of deciding a motion to suppress, the district court may make findings

of fact.” United States v. Stevenson, 396 F.3d 538, 541 (4th Cir. 2005). See also Fed. R. Crim. P.

12(d) (“When factual issues are involved in deciding a [pretrial] motion, the court must state its

essential findings on the record.”).

                                       1. Summary of Evidence

       Abner testified that police officers entered his house in Charlotte “well before 7” in the

morning, when “it was still dark outside.” Dkt. 249 at 9:12–25, 10:1–3. Lynchburg City Police

Department (“LPD”) Detective Jonathan Howard testified that from his location on the “right

side back of the house,” he heard officers knock and announce at 7:03 and breach and enter the

front door at 7:04. Id. at 25:21–25, 26:1.

       Abner testified that he walked downstairs, where officers “immediately placed [him] in

handcuffs” and took him into the living room. Id. at 10:8–14. He sat on the couch and asked one

of the officers, whose name he did not recall, “What is this about?” Id. at 10:16–2, 11:1–5. The

officer told him to wait and that everything would be explained shortly. Id. When Abner

commented on the officer’s badge, the officer asked him, “You don’t know anybody in

Virginia?” Id. at 11:15–18. Abner denied knowing anyone in Virginia or that he had ever been to

Virginia. Id. at 11:18–21. Without reading him his Miranda rights, the officer told Abner, “Well,




                                                 4
Case 6:21-cr-00001-NKM Document 319 Filed 09/16/21 Page 5 of 11 Pageid#: 1163




you know somebody in Virginia. Something is going on. . . . Somebody has got you in a world

of mess.” Id. at 11:21–25, 12:1–3.

        Abner then testified that an officer eventually read him his Miranda rights. Id. at 12:6.

But before an officer read him his Miranda rights, Abner told an officer that he “knew Mr.

Storey.” Id. at 13:15–16; 14:4–10. Abner testified that the officer “went outside, spoke with

another officer, came back in, and showed me a picture of Mr. Storey on his phone.” Id. at

12:18–19. Abner testified that he “looked at the picture” and “started shaking [his] head.” Id. at

12:24–25. When the officer said, “So now you remember?” Abner responded, “I know him. . . . I

know who that person is.” Id. at 12:25, 13:1–2. The officer then asked him, “You know anything

about any murders or any violence like that?” Id. at 13:7–8. Abner denied knowledge of

murders or violence. Id. at 13:8–10. Abner testified that the officer “called the prosecutor” and

then told Abner “how much time” he would face on criminal charges. Id. at 13:19–23. Abner

admitted that he “knew [Storey] from the club,” id. at 14:16–17, and that “[Storey] had left

something at [Abner’s previous] house and [Abner’s] house got broken into,” id. at 15:3–8.

Abner testified several times that he spoke with officers for “about maybe 30 minutes” before he

received Miranda warnings. Id. at 18:5, 19:14–22, 21:6–16.

       Detective Howard testified that an agent came out of the house and told him that the

house was clear at 7:08. Id. at 26:4–7. Detective Howard, whose “role was to go in and speak

with Mr. Abner,” testified that he entered the house around 7:12 and observed Abner sitting on

the couch in the living room, handcuffed. Id. at 26:12–20. LPD Detective Hendricks was

standing with Abner at the time. Id. at 26:22.

       Detective Howard testified that, although he knew in advance of executing the search

warrant that he would be responsible for interviewing Abner, his body worn camera (“BWC”)


                                                 5
Case 6:21-cr-00001-NKM Document 319 Filed 09/16/21 Page 6 of 11 Pageid#: 1164




was not functioning at the time of the search because he failed to turn off the fully-charged BWC

after removing it from the charging dock and the BWC ran out of power. Id. at 34:22–25, 35:1–

25, 36:1–14. As a result, Detective Howard’s BWC did not record his interactions with and

interview of Abner. Id.

       Detective Hendricks’s BWC captured some of Detective Howard’s interactions with

Abner. See Dkts. 240-1, 240-2. In one excerpt from Detective Hendricks’s BWC footage from

January 26, 2021, at timestamp 7:12:42, Abner is seated on the couch in his living room. Dkt.

240-1. The video clip’s audio begins recording at 7:13:09. Id. At 7:13:16, Detective Hendricks

introduces himself to Abner. Id. At 7:13:25, Detective Howard enters the frame. Id. One of the

detectives asks Abner, “Who else is here with you?” Id. The detectives then walk Abner over to

a nearby table around 7:13:51. Id.

       In another excerpt from Detective Hendricks’s BWC footage, at timestamp 7:15:02,

Abner is seated at the table with his hands cuffed behind his back. Dkt. 240-2. At 7:15:04,

Detective Howard, who is also seated at the table facing Abner, is looking at the screen of a

smartphone in his hand. Id. The smartphone screen appears to display lines of text. Id. The video

clip does not contain any audio. Id. Detective Howard testified that, at that moment, he was

“looking up the Miranda warnings to read to him, to Mr. Abner.” Dkt. 249 at 32:4–5.

       Detective Howard further testified that, although Detective Hendricks and Abner

appeared to be talking in the first BWC excerpt, Detective Howard did not ask Abner any

questions before he read Abner the Miranda warnings “around 7:15 when [Abner] s[a]t down.”

Id. at 39:11–25.

       Detective Howard also testified that, although he made an audio recording of his

interview with Abner on his smartphone, he “failed to record . . . the first five minutes of it on


                                                 6
Case 6:21-cr-00001-NKM Document 319 Filed 09/16/21 Page 7 of 11 Pageid#: 1165




[his] phone.” Id. at 32:6–11; see also id. at 39:25, 40:1 (DETECTIVE HOWARD: “The

recording did not start until six minutes into the interview.”). An image displaying the data

properties of the file containing the audio recording that Detective Howard made on his phone

shows that the audio recording was one hour, twenty-seven minutes, and fifty seconds long. Dkt.

240-3; see also Dkt. 249 at 32:12–19, 33:7–23. The image also shows that the audio recording

file was created on January 26, 2021 at 8:48 a.m. Dkt. 240-3. Detective Howard testified that the

file was created when he stopped the recording. Dkt. 249 at 33:13–21. Based on this information,

Detective Howard testified that he determined that he started his recording device at

approximately 7:21 a.m. Id. at 33:22–25, 34:1–6.

        Detective Howard testified that “around a week after” the search of Abner’s house, id. at

48:4–5, he prepared a report that stated:

        At 0715 Hrs, Howard advised Abner of Miranda warning [sic] which he understood
        and wished to speak. Note, during this interview, Howard failed to record the first
        portion of the interview. During this interview, Abner spoke with Howard about his
        involvement with Jermel Storey. . . .
        Initially, after being advised of Miranda warning [sic], Abner was asked about any
        large sums of money, narcotics and firearms inside of his residence. . . .

Dkt. 240-4; see also Dkt. 249 at 45:11–12 (DETECTIVE HOWARD: “[I]n this initial interview

report, it says that I failed to record the first portion of the interview.”), 46:2–5 (similar).

        Detective Howard’s audio recording of the interview begins with the following

exchange:

        DETECTIVE HOWARD:               So, you . . . what you said, about, probably 4 ounces?
        ABNER:                          Mmhmm.
        DETECTIVE HOWARD:               Something small?
        ABNER:                          Mmhmm.

Dkt. 241. The parties stipulated that the audio recording did not capture any Miranda warnings

given to Abner. Dkt. 249 at 50:10–15.


                                                    7
Case 6:21-cr-00001-NKM Document 319 Filed 09/16/21 Page 8 of 11 Pageid#: 1166




      At 1:43 on the audio recording, an officer tells Abner:

      Just what’s in this house… the conspiracy with that doesn’t even matter. You
      honestly don’t have a choice with it. I mean, so, just like he said, you know, even
      if you had your mandatory 35 years, and you’re 40 now . . . If they put another 30
      on you for conspiracy, then . . . it doesn’t matter if it’s 35 or 100, you know. That’s
      the way I look at it personally, I don’t know. And that’s not, honestly, that’s not
      what I’m trying to do here. He’s our main goal here. And that’s what he’s wanting
      you to talk about, is him, his organization and everything. So, like, I’m kind of
      laying a baseline of how you guys met, you know, how’d y’all get . . . .

      Around 4:23, Abner says:

      Man, I don’t know what he did in VA, but I know he got bodies and all types of
      sh*t in VA. I know them n*ggers down there in VA is petrified of him. . . . He done
      do some sh*it up here. He just did something couple months ago at a club. . . .

      At 18:10, an officer tells Abner:

      Hey, uh, not for nothing, man, I haven’t been listening in on, you know, what you’re
      telling these guys, what you’re not telling them, what’s your bullshit. I’m just gonna
      give you a really good piece of advice. You’ve been through the system. You know
      how it works. We’ve got you with 2 kilos out here, so—your other 2 keys, we’ve
      got those as well. So, you’ve got 3 keys on you right now, you’ve got dogs, you are
      absolutely f*cked, and I don’t know how else to put it. You know how this works,
      so, all you can do, is go up right now. And you know what, there’s no friends in
      this game. There’s no brothers, there’s no sisters, there’s no boys, there’s no
      whatever, because somebody fucked you, is how you end up gettin’ it. So, um, best
      thing I can tell you right now, I would do everything you can, and that’s no bullsh*t
      and lay it out there. ’Cause right now I’m not sure where you’re going today or how
      things are gonna work out. But your cooperation and your honesty would probably
      help you quite a bit. So, you know, if you’ve got—if there’s some things that you
      want to talk to these guys about, now sounds good ’cause I’m waitin’ on a phone
      call that’s gonna determine your fate for today. And, uh, I would jump on that train
      while it’s stopped. Otherwise, you’re going to miss your one and only opportunity.

                                      2. Factual Findings

      The Government has shown the following facts by a preponderance of the evidence:

         1. Law enforcement officers entered Abner’s residence at approximately 7:04 a.m.

         2. By 7:12 a.m., Abner was seated on his living room couch with his hands cuffed

             behind his back. At that time, Detective Hendricks was sitting or standing near


                                                8
Case 6:21-cr-00001-NKM Document 319 Filed 09/16/21 Page 9 of 11 Pageid#: 1167




               him, and he introduced himself to Abner. Detective Howard was also present in

               the living room.

           3. At 7:13 a.m., Detectives Hendricks and Howard moved Abner to a nearby table.

           4. Roughly a minute and a half later, at 7:15 a.m., Detective Howard and Abner

               were seated at the table. Detective Howard brought up the text of the Miranda

               warnings on his phone and read the warnings to Abner.

           5. By the time the audio recording begins at 7:21 a.m., Abner has begun discussing

               his involvement in Storey’s drug activities with the officers. The officers mention

               lengthy prison terms and emphasize that Abner will face better outcomes if he

               cooperates against Storey. Abner also mentions Storey’s reputation for violence

               and others’ fear of Storey.

                                        III.    ANALYSIS

       The Court’s findings of fact reflect an irreconcilable hole in Abner’s argument. Abner

asserts that officers interrogated him for about thirty minutes before providing Miranda

warnings. But only seventeen minutes passed between the time that the officers entered the home

(7:04 a.m.) and the time that the recording begins (7:21), and it is uncontested that the officers

gave the Miranda warnings at some point in this period. Because Mr. Abner’s version of events

is impossible to reconcile with the timeline established by the recording, the Court credits

Detective Howard’s testimony that the footage of him pulling up text on his phone at 7:15 was

when he delivered the warnings.

       The Court finds no evidence that the officers’ failure, if any, to convey Miranda warnings

to Abner until about 7:15, after he allegedly made some initial statements to law enforcement,

was deliberate or intentional. Approximately eight minutes elapsed between when law


                                                  9
Case 6:21-cr-00001-NKM Document 319 Filed 09/16/21 Page 10 of 11 Pageid#: 1168




 enforcement officers entered Abner’s residence and when Abner was seated on the couch,

 handcuffed, near Detective Hendricks. Three minutes later, Detective Howard administered

 Miranda warnings to Abner, who waived his rights. Even if Detective Hendricks or another

 officer elicited some incriminating statements from Abner regarding his involvement in Storey’s

 criminal activity during the eleven minutes before Abner received Miranda warnings, the Court

 cannot conclude that the officers employed a deliberate “question first” strategy here.

        Because the officers’ failure to convey Miranda warnings to Abner until 7:15 was neither

 deliberate nor intentional, Elstad governs the admissibility of his postwarning statements.

 Mashburn, 406 F.3d at 309. Under Elstad, “absent deliberately coercive or improper tactics in

 obtaining the initial statement, the mere fact that a suspect has made an unwarned admission

 does not warrant a presumption of compulsion.” Mashburn, 406 F.3d at 309 (quoting Elstad, 470

 U.S. at 314). Instead, “the relevant inquiry is whether, in fact, the second statement was also

 voluntarily made.” Id. (quoting Elstad, 470 U.S. at 318). Here, Abner’s statements were

 voluntarily made; there is no evidence that the officers employed coercive or improper tactics in

 obtaining any of his statements. Thus, the officers did not violate the Fifth Amendment while

 interrogating Abner, and the evidence of his confession is admissible at trial.

                                      IV.     CONCLUSION

        For these reasons, Abner’s motion to suppress his confession, Dkt. 133, will be

 DENIED.

        It is so ORDERED.

        The Clerk of Court is directed to send this Memorandum Opinion and Order to all

 counsel of record.




                                                 10
Case 6:21-cr-00001-NKM Document 319 Filed 09/16/21 Page 11 of 11 Pageid#: 1169




       Entered this 16th
                    ____ day of September, 2021.




                                             11
